Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 01/05/2021.  This action is made Final.
2.	Claims 1-20 are pending in the case.  Claims 1, 11-12 and 20 are independent claims.
Examiner’s Note
4.	It is noted that the specification expressly excludes transitory media or electrical signals for “a computer readable storage medium” in [0049].
Claim Rejections - 35 USC § 101 
6.	Rejections of Claims 1-20 under 35 USC § 101 Abstract Idea without significantly more are withdrawn, in light of the amendment.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 recites “wherein a number of questions generated is based upon a number of possible values for the at least one protected attribute”. In general, a “wherein” clause is used for further narrowing a claim limitation previously recited.  However,  “a number of questions generated” is not recited prior to the “wherein” clause in the claim. 
	Claim 1 also recites “wherein the updating comprises updating the bias tendency attribute of the at least one crowdsourced worker within the profile based upon the computed  bias”. There is insufficient antecedent basis for this limitation in the claim, because “a bias tendency attribute of the at least one crowdsourced worker” is not recited. 
	 Thus, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Claims 11-12 are similar to claim 1. Therefore, claims 11-12 are rejected with the same rationale as claim 1.
	Regarding claim 20, claim 20 recites “wherein a number of questions generated is based upon a number of possible values for the at least one protected attribute”. In general, a “wherein” clause is used for further narrowing a claim limitation previously recited.  However,  “a number of questions generated” is not recited prior to the “wherein” clause in the claim.
Claim 20 also recites “wherein the updating comprises updating the bias tendency attribute of the at least one crowdsourced worker within the profile based upon the computed  bias”. There is insufficient antecedent basis for this limitation in the claim, because “a bias tendency attribute of the at least one crowdsourced worker” is not recited. 
Claim 20 further recites “identifying bias of an annotator selected from a plurality of annotators to perform a task” and “recommending an annotator for a subsequent task based upon the bias a plurality of annotators”.  It is not clear the two “an annotator” and “a plurality of annotators” recited in the “identifying” and “recommending” steps are the same.
	 Thus, claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	The dependent claims fail to cure the deficiency of the parent independent claims. Therefore, the dependent claims are rejected with the same rationale as their respective parent.

					Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


10.	Claims 1-3, 6-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Freitas et al. (US 2018/0144283; hereinafter Freitas), and further in view of Wu et al. (US 2019/0236478; hereinafter Wu), Frank et al. (US 2016/0300252; hereinafter Frank). 
	Regarding claim 1, Freitas teaches A method, comprising: 
identifying, using a processor of a system, at least one protected attribute of a task of annotating information ([0021], a job, i.e.,  the recited “a task” can include several micro-tasks in [0024], each micro-task can be a job question. Note: to avoid confusion, “task” disclosed in Freitas is described as ‘micro-task’ by the examiner; [0002], crowdsourcing workers view prompts and provide responses, i.e., perform annotating information job; [0015] & [0023], correct result/response for a micro-task that represents a task/job in a particular domain/category is the recited “at least one protected attribute”; Fig. 4 & [0023], the facility or processor of the system identifies gold tasks in a job session), wherein the task is assigned to at least one crowdsourced worker for performance of the task ([0085], workers are doing the same micro-task; Fig. 4, start a job/task session for a worker), wherein the at least one protected attribute comprises an attribute where incorrectness  is undesirable ([0026], workers having too many incorrect response to tasks with known answers may be terminated); 
generating, using a question generator of the system and during performance of the task by the at least one crowdsourced worker ([0021], a job may be completing a questionnaire generated by the system such as gold micro-tasks in Fig. 4; Fig. 4, job session of a crowdsourced worker), at least one question for detecting quality of the at least one crowdsourced worker with respect to the at least one protected attribute (Fig. 4, identify gold micro-tasks, each micro-task has a correct answer for one protected attribute; [0023], identify gold micro-tasks for a crowd worker , wherein the at least one question is (i) related to the task to minimize detection of the at least one question as a quality detection question by the at least one crowdsourced worker ([0023], gold micro-tasks/questions are representative of micro-tasks in a particular domain that is related to the job/task, questions [0021] used in real-time audits are tasks to minimize detection of the at least one question as a quality detection question by the at least one crowdsourced worker) and (ii) corresponds to the at least one protected attribute ([0023], gold micro-tasks/questions have known correct responses/answers, at least one of the answers corresponds to the at least one protected attribute of the task/job in order to represent the particular domain), the at least one question comprising a previously provided annotation allowing for comparison of an annotation provided by the at least one crowdsourced worker ([0023], gold set built by trusted/skilled crowd workers in the previous annotation; [0023]-[0027], testing worker answers match the gold result is a form of comparison;  [0086], job consensus is another way of comparing worker annotation to previously provided annotation) …; 
providing, on a display device by the system, the at least one question to the at least one crowdsourced worker at a period during performance of the task by the crowdsourced worker (Fig. 4 & [0023]-[0027], Real-time audit using gold set questions in [0025] & [0021] during a worker job/task session; Fig. 2, questionnaire completing jobs in [0021] are done via computers in Fig. 2, each computer is equipped with a display), wherein the providing comprises providing the at least one question at a period determined based upon a set of rules unique to the task ([0023] & [0026], gold tasks or questions in [0021] are not only domain specific but can also be based on project selected in [0080], i.e., quality control models in [0076] can use independent variables including work projects selected and content of responses. This suggests the 
computing, using the system and a quality-measurement computation technique (Fig. 4 & [0032], quality metrics), a quality of the at least one crowdsourced worker with respect to the at least one protected attribute by comparing (i) an annotation provided by the crowdsourced worker to the at least one question ([0023]-[0027] & Fig. 4, compute Real time audit score by comparing worker answer with the known result of gold question) and (ii) the previously provided annotation of the at least one question ([0023]-[0027] & Fig. 4, gold set from trusted/skilled crowd workers in the previous annotation; [0086]-[0087], job consensus is another way of comparing worker annotation to previously provided annotation); 
updating a profile of the at least one crowdsourced worker with the computed quality ([0032]-[0033], measure worker quality for one or more job sessions based on gold score which is the combination of qualification test score (QTScore) and real-time audit score (RTAScore) in [0030]; [0015], user profiles & user scores & task data; [0085]-[0087], consensus metrics of a worker), wherein the updating comprises updating the quality tendency attribute of the at least one crowdsourced worker within the profile based upon the computed quality ([0070], the system tracks previous scores of each crowd worker which indicates the quality tendency attribute of the worker in user profiles [0015]), wherein the quality tendency attribute comprises a vector of quality-measurements along protected attributes ([0070], the system tracks previous scores of each crowd worker which indicates the quality tendency attribute of the worker in user profiles [0015], previous scores in [0070] can be a vector, task data in [0015] includes protected attributes including gold tasks in [0023]); and 
recommending a crowdsourced worker for a subsequent task based upon the quality tendency attribute of profiles from a plurality of crowdsourced workers ([0082], the facility/system suggests worker which task sets to choose and what kind of workers for a task based on performance metrics or quality-measurements determined in Fig. 4 & [0023]-[0027] via real time quality audit and qualification test scores with respect to the protected attributes embedded in gold samples; [0015], user profile, task data including correct results and user scores including previous quality scores in [0070]), wherein the recommending comprises selecting the crowdsourced worker based upon the crowdsourced worker being high-quality with respect to a protected attribute of the subsequent task as identified from the profile ([0026] & [abstract], workers having too many incorrect response to tasks with known answers may be terminated; [0082], in view of terminating low-quality workers in a job session in [0026] & [abstract], it would be obvious to implement the recommending comprises selecting the crowdsourced worker based upon the crowdsourced worker being high-quality with respect to a protected attribute of the subsequent task as identified from the profile ).
Freitas does not seem to expressly teach the limitation wherein a number of questions generated is based upon a number of possible values for the at least one protected attribute.
However, Wu teaches the limitation wherein a number of questions generated is based upon a number of possible values for the at least one protected attribute ([0035], a N number choices label 1, label2 … labelN multiple-choice question can be presented as N number yes/no binary questions, e.g., question 1: Does the given label1 match this datum?, since “filter job questions are presented either as yes/no questions…or ).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the use of yes/no binary question format as alternate multiple choice question format feature taught by Wu in the system of Freitas to achieve the claim limitation.  One would be motivated to make such a combination to apply known forms of questions to assess worker quality and to yield predictable results (Freitas: [0084], binary question; [0023], gold tasks; Wu: [0035], either binary or multiple choice question, use golden task questions for identifying poor-quality workers to be excluded from participating in the job; [0004] & [0025], worker bias and worker variance model the quality of workers to determine how likely a worker gives a wrong answer; [0026], expert with low worker bias assigns the most appropriate item category label; [0032], performs a hidden test that mixes the golden tasks with regular job questions, and assesses a worker's quality based on the golden tasks after the Job is completed).
		Although Freitas and Wu teaches using gold tasks or micor-tasks with known answers as standard to analyze crowd workers responses or measurements collected during their assigned job sessions which can be completing questionnaires in order to build crowd workers quality metrics as part of crowd workers profiles ([0021], questionnaire & job; [0023], gold tasks, Fig. 4; [0032], worker quality metrics),  Freitas seems to be silent on computing crowd workers biases or a vector of biasness included in the crowd workers profiles using similar crowd workers responses or measurements.
		However, Frank teaches computing crowd workers biases or a vector of biasness included in the crowd workers profiles using crowd workers responses or measurements including responses to questionnaires (Figs. 1-2 & [0079]-[0080], derive bias values from crowd-based results and measurements which can be responses to questionnaires in [1391]; [0074],bias can be a vector; [0075], the bias values may be determined from models generated using training data;  [0097], bias values can be a matrix where each row includes bias values of a user to one of n factors; [1526] & [1619], a profile of a user may include values of measurements of 
Specifically, Frank teaches the limitation wherein the at least one protected attribute comprises an attribute where bias is undesirable ([0139] & [0141], biases of the user causes a change to the value of the measurement of affective response to a factor, it may be beneficial to remove effects of certain biases from measurements. The “value” is “protected attribute” where bias is undesirable), at least one question for detecting bias of the at least one crowdsourced worker with respect to the at least one protected attribute (Figs. 1-2 & [0079]-[0080], derive bias values from crowd-based results and measurements which can be responses to questionnaires in [1391]; [0075], the bias values may be determined from models generated using training data such as gold task data in [0023] of Freitas), computing, using the system and a bias computation technique (Figs. 1-2, derive bias values from crowd-based results and/or measurements), a bias of the at least one crowdsourced worker with respect to the at least one protected attribute by comparing (i) an annotation provided by the crowdsourced worker to the at least one question and (ii) the previously provided annotation of the at least one question ([1390]-[1391], paired samples t-test where the measurements are crowd workers responses to questionnaires, each response to question can be viewed as annotation to question; [0075], the bias values may be determined from models generated using training data such as gold task data in [0023] of Freitas where the a priori answers are  “the previously provided annotation of the at least one question”; [1149] & [1162], comparisons in classification algorithm); updating a profile of the at least one crowdsourced worker with the computed bias ([1526] & [1619], a profile of a user may include values of measurements of affective response of the user to experiences , wherein the updating comprises updating the bias tendency attribute of the at least one crowdsourced worker within the profile based upon the computed bias ([0069], a bias of crowd worker is a tendency; [0097], bias values can be a matrix where each row includes bias values of a user to one of n factors, the matrix indicates bias tendency; [1526] & [1619], a profile of a user may include values of measurements of affective response of the user to experiences and/or models derived from such measurements, such as a model of biases of the user; [0364], bias value updated), wherein the bias tendency attribute comprises a vector of biasness along protected attributes ([0074],bias can be a vector;  [0097], bias values can be a matrix where each row includes bias values of a user to one of n factors, the matrix indicates bias tendency). 
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the workers quality metrics profiles of Freitas/Wu to include workers bias values or vectors in profiles of Frank to achieve the claim limitation.  One would be motivated to make such a combination to mitigate the influence of bias on the protected value of a measurement and to filter profiles dissimilar to profiles of certain users as part of quality control (Frank: [0140], correct measurement to mitigate influence of bias; Fig. 13 & [0329] & [0333] &[0341] & [1274], filter or normalize measurement that contain bias to a certain factor; Wu: [0004] & [0025], worker bias and worker variance model the quality of workers to determine how likely a worker gives a wrong answer; [0026], annotation expert with low worker bias assigns the most appropriate item category label).
		Although Freitas does not seem to expressly teach recommending a crowdsourced worker for a subsequent task based upon the bias tendency attribute of profiles from a plurality of crowdsourced workers, wherein the recommending comprises selecting the crowdsourced worker based upon the crowdsourced worker being unbiased with respect to a protected attribute of the subsequent task as identified from the profile, Freitas teaches recommending a crowdsourced worker for a subsequent task based upon the quality tendency attribute of profiles from a plurality of crowdsourced workers ([0082], the facility/system suggests worker which task sets to choose and what kind of workers for a task based on performance metrics determined in Fig. 4 & [0023]-[0027] via real time quality audit and qualification test scores with respect to the protected attributes embedded in gold samples; [0015], user profile, task data including correct results and user scores including previous scores in [0070]), Frank teaches crowdsourced workers profiles include bias values or vectors which can be used to filtering out certain biased workers in order to achieve true values or high-qualities of task measurements of interests ([1526] & [1619], a profile of a user may include values of measurements of affective response of the user to experiences and/or models derived from such measurements, such as a model of biases of the user; [01274] & Fig. 13 & [0329] & [0333] & [0341], filtering out certain biased workers to reach true values or high-qualities of task measurements) and Wu teaches annotation experts with low worker bias assigns the most appropriate item category label ([0026], the lower the bias, the higher the annotation quality).
It would have been obvious, having seen the teachings of Freitas, Frank and Wu together, to have reached the understanding that crowd worker bias reduction is part of quality control of crowdsourced annotations and thus, to have implemented recommending a crowdsourced worker for a subsequent task based upon the bias tendency attribute of profiles from a plurality of crowdsourced workers, wherein the recommending comprises selecting the crowdsourced worker based upon the crowdsource worker being unbiased with respect to a protected attribute of the subsequent task as identified from the profile (Freitas/Wu/Frank: Freitas, in view of the teaching of Wu that annotation experts with low worker bias assigns the most appropriate item category label and the teaching of Frank that biased workers can be filtered out using the bias vectors or bias tendency attribute in workers unbiased or the least biased like annotation experts in Wu with respect to a protected attribute of the subsequent task as identified from the profile).
		One would be motivated to make such a combination of Freitas/Wu/Frank to provide the most appropriate annotations to crowdsource jobs by recommending or selecting the most appropriate or unbiased crowd workers for the highest annotation quality (Frank: [0140], correct measurement to mitigate influence of bias; Fig. 13 & [0329] & [0333] & [1274], filter out biased users; Wu: [0026], annotation experts with low worker bias assigns the most appropriate item category label; Freitas: [0082], the facility/system suggests worker which task sets to choose and what kind of workers for a task based on performance quality metrics).

		Regarding claim 2, Freitas/Wu/Frank teaches The method of claim 1. Freitas teaches the limitation wherein the task comprises annotating structured information having a protected attribute with a predetermined number of possible known values ([0084], binary micro-task like “yes/no” answer, i.e., a true or false value. Note: the “structured” or “unstructured” information is based on if the answer/label is selected from a structured data not necessarily the content to be labeled).
		Freitas seems to be silent on the limitation wherein the generating at least one question comprises generating a plurality of questions equal to the predetermined number, each of the plurality of questions comprising (i) a different value from the possible known values for the protected attribute and (ii) the same previously provided annotation as the other of the plurality of questions.
		However, Wu teaches that questions used for quality or bias determination can be in either a binary form or multiple choice question ([0035], yes/no questions or multiple choice question & gold micro-task question; [0032] & [0047], golden micro-tasks to estimate worker’s quality; [0004], worker bias models worker quality). Thus, Wu teaches the limitation wherein the generating at least one question comprises generating a plurality of questions equal to the predetermined number ([0035], a N number choices label 1, label2 …  Does the given label1 match this datum? ), each of the plurality of questions comprising (i) a different value from the possible known values for the protected attribute ([0035], a N number choices label 1, label2 … labelN multiple-choice question can be presented as N number yes/no binary questions, e.g., question 1: Does the given label1 match this datum?  ) and (ii) the same previously provided annotation as the other of the plurality of questions ([0035], a N number choices label 1, label2 … labelN multiple-choice question can be presented as N number yes/no binary questions, e.g., question 1: Does the given label1 match this datum? Assume Label2 is the previously provided annotation or correct labeling, question 2: Does the given label2 match this datum? Satisfies recited ii limitation).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the use of yes/no binary question format as alternate multiple choice question format feature taught by Wu in the system of Freitas/Wu/Frank to achieve the claim limitation.  One would be motivated to make such a combination to apply known forms of questions to yield predictable results (Freitas: [0084], binary question; Wu: [0035], either binary or multiple choice question).

		Regarding claim 3, Freitas/Wu/Frank teaches The method of claim 2. For reasons and motivations cited and discussed in claims 1-2, Freitas/Wu/Frank also teaches the limitation wherein the providing the at least one question comprises providing each of the plurality of questions during different periods during performance of the task (Freitas: Fig. 4 & [0025], insert gold samples/questions between micro-tasks such as randomly in a job session; Wu: [0032], a hidden test that mixes the golden micro-tasks with regular job questions. Since gold micro-tasks are mixed or inserted between job micro-tasks, the gold micro-tasks are tested during different periods during job session); and wherein the computing bias comprises comparing the annotation provided for each of the plurality of questions to the previously provided annotation (Frank: compute and update each worker’s biases based on the comparison of current and historical labeled data or previously labeled content in [1390]-[1391], paired samples t-test where the measurements are crowd workers responses to questionnaires, each response to question can be viewed as annotation to compute and update each worker’s biases based on the comparison of current and historical labeled data or previously labeled content in classification algorithm).

		Regarding claim 6, Freitas/Wu/Frank teaches The method of claim 1. Freitas also teaches the limitation wherein the generating at least one question comprises generating at least one question related to the task by utilizing the semantics of the task to generate at least one question similar to the semantics of the task (Fig. 4 & [0023], The gold micro-tasks are designed (1) to be representative of tasks in a particular domain, i.e., semantically similar to the job or recited task).

	Regarding claim 7, Freitas/Wu/Frank teaches The method of claim 1. Freitas does not seem to teach the limitation comprises computing an overall bias tendency for the at least one crowdsourced worker from a computed bias of the at least one crowdsourced worker for a plurality of different protected attributes.
		However, Frank teaches the limitation comprises computing an overall bias tendency for the at least one crowdsourced worker from a computed bias of the at least one crowdsourced worker for a plurality of different protected attributes(Figs. 1-2 & [0079]-[0080], derive bias values from crowd-based results and measurements which can be responses to questionnaires in [1391]; [0069], a bias of crowd worker is a tendency; [0097], bias values can be a matrix where each row includes bias values of a user to one of n factors or protected attributes, the matrix indicates bias tendency; [0074],bias can be a vector; [1526] & [1619], a profile of a user may include values of measurements of affective response of the user to experiences and/or models derived from such measurements, such as a model of biases of the user) .
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included workers bias values or vectors calculation of Frank in the system of Freitas/Wu/Frank to achieve the claim limitation.  One would be motivated to make such a combination to mitigate the influence of bias on the protected value of a measurement and to filter profiles indicating undesirable bias tendency (Frank: [0140], correct measurement to mitigate influence of worker bias and worker variance model the quality of workers to determine how likely a worker gives a wrong answer; [0026], expert with low worker bias assigns the most appropriate item category label).

		Regarding claim 8, Freitas/Wu/Frank teaches The method of claim 1. For reasons and motivations cited and discussed in claim 1, Freitas/Wu/Frank teaches the limitation comprising recommending a crowdsourced worker for a task having a protected attribute based upon the bias of the crowdsourced worker with respect to the protected attribute identified from the profile of the crowdsourced worker (Freitas/Wu/Frank: Freitas, in view of the teaching of Wu that annotation experts with low worker bias assigns the most appropriate item category label in [0026] and the teaching of Frank that biased workers can be filtered out using the bias vectors or bias tendency attribute in workers profiles in [1526] & [1619] & [1274] & Fig. 13 & [0329] & [0333] & [0341], recommend crowdsourced worker based on the bias of the crowdsourced worker with respect to the protected attribute identified from the profile of the crowdsourced worker since worker bias control is part of worker quality control; Freitas: [0082], the facility suggests worker which task sets to choose and what kind of workers for a task based on performance metrics determined in Fig. 4 & [0023]-[0027] via real time quality audit and qualification test scores with respect to the protected attributes embedded in gold samples; [0015], user profile, task data including correct results and user scores).

	Regarding claim 9, Freitas/Wu/Frank teaches The method of claim 8. For reasons and motivations cited and discussed in claim 1, Freitas/Wu/Frank teaches the limitation wherein the recommending comprises recommending a crowdsourced worker having a profile (i) similar to a crowdsourced worker not having bias for the protected attribute of the task and (ii) dissimilar to a crowdsourced worker having bias for the protected attribute of the task (Frank: biased workers can be filtered out using the bias vectors or bias tendency attribute in workers profiles in [1526] & [1619]; [1274] & Fig. 13 & [0329] & [0333] & [0341], filter out due to their profiles being dissimilar to a profile of a certain user with no bias, i.e., recommend workers dissimilar to workers with bias; Frank, in view of [0026] of Wu, annotation experts with low bias provides the most appropriate similar to experts not having bias in Wu; Freitas: [0026], terminate a job session if a crowd worker fails too many real time audits which compare worker’s answers with the gold test responses in [0023]-[0027]; [0082], the facility suggests worker which task sets to choose and what kind of workers for a task based on performance metrics determined in Fig. 4 & [0023]-[0027] via real time quality audit and qualification test scores with respect to the protected attributes embedded in gold samples; [0015], user profile and user scores).

	Regarding claim 10, Freitas/Wu/Frank teaches The method of claim 1. Freitas also teaches the limitation wherein the providing at least one question is based upon a set of rules identifying when to provide the at least one question (Fig. 4 & [0025], real time audit with gold micro-task questions is carried out in step 420 and gold micro-task questions are inserted between micro-tasks such as randomly is a set of rules identifying when to provide the at least one question).

		Regarding claim 11, claim 11 is directed to the system (Freitas: [0012] & Fig. 1) comprising at least one processor (Fig. 1, CPU) and a computer readable storage medium  (Fig. 1, memory) having computer readable program code embodied therewith (Fig. 1, program) and executable by the at least one processor, the computer readable program code configured to perform the method of claim 1.  Thus, claim 11 is rejected with the same rationale as claim 1.

		Regarding claim 12, claim 12 is directed to the product (Freitas: [0012] & Fig. 1) comprising a computer readable storage medium  (Fig. 1, memory) having computer readable program code embodied therewith (Fig. 1, program) and the computer readable program code executable by a processor to perform the method of claim 1.  Thus, claim 12 is rejected with the same rationale as claim 1.

		Regarding claim 13,  claim 13 is a dependent of computer product claim 12, having the computer readable program code executable by a processor to perform the method of claim 2.  Thus, claim 13 is rejected with the same rationale as claim 2.

		Regarding claim 14,  claim 14 is a dependent of computer product claim 13, having the computer readable program code executable by a processor to perform the method of claim 3.  Thus, claim 14 is rejected with the same rationale as claim 3.

		Regarding claim 17,  claim 17 is a dependent of computer product claim 12, having the computer readable program code executable by a processor to perform the method of claim 6.  Thus, claim 17 is rejected with the same rationale as claim 6.

		Regarding claim 18,  claim 18 is a dependent of computer product claim 12, having the computer readable program code executable by a processor to perform the method of claim 7.  Thus, claim 18 is rejected with the same rationale as claim 7.

		Regarding claim 19,  claim 19 is a dependent of computer product claim 12, having the computer readable program code executable by a processor to perform the method of claim 8.  Thus, claim 19 is rejected with the same rationale as claim 8.


	Regarding claim 20, Freitas teaches A method, comprising: 
		identifying quality of an annotator selected from a plurality of annotators to perform a task (Fig. 4, a job session of a crowd worker selected from a plurality of jobs of annotators is equivalent of selecting a annotator from a plurality of annotators; Fig. 4 & [0023]-[0027], identify quality of an annotator, i.e., crowdsourcing worker in [0002] in a job session; [0021], a job, i.e.,  the recited “a task” can include several micro-tasks in [0024], each micro-task can be a job question. Note: to avoid confusion, “task” disclosed in Freitas is described as ‘micro-task’ by the examiner), the task having at least one protected attribute( [0015] & [0023], correct result/response for a micro-task that represents a task/job in a particular domain/category is the recited “at least one protected attribute”), wherein the at least one protected attribute comprises an attribute where incorrectness is undesirable ([0026], workers having too many incorrect response to tasks with known answers may be terminated), wherein the identifying quality comprises: 
		creating, using a question generator of a system and during performance of the task by the annotator ([0021], a job may be completing a questionnaire generated by the system such as gold micro-tasks in Fig. 4; Fig. 4, job session of a crowdsourced worker/annotator), at least one question for testing the quality of the annotator with respect to the at least one protected attribute (Fig. 4, identify gold micro-tasks, each micro-task has a correct answer for one protected attribute; [0023], identify gold micro-tasks for a crowd worker job session for assess/audit worker quality), wherein the at least one question (i) is semantically related to the task to minimize detection of the at least one question as a quality detection question by the annotator ([0023], gold micro-tasks/questions are representative of micro-tasks in a particular domain that is semantically related to the job/task, questions [0021] used in real-time audits are tasks to minimize detection of the at least one question as a quality detection question by the annotator)  and (ii) has a known annotation not including bias ([0023], gold micro-tasks/questions have known correct responses/answers annotated previously by trusted and skilled crowd worker not including bias, because known annotation is ground truth; [0002], crowdsourcing worker who view and provide responses, i.e., annotators) …;
		identifying a point within the task to present the at least one question to the annotator(Fig. 4 & [0025], real-time audit with gold samples inserted between micro-tasks randomly indicates gold sample starts after the first micro-task of the job/task), wherein the identifying is based upon a set of rules unique to the task ([0023] & [0026], gold tasks or questions in [0021] are not only domain specific but can also be based on project selected in [0080], i.e., quality control models in [0076] can use independent variables including work projects selected and content of responses. This suggests the set of rules can be modeled to be unique to the task/job, especially no distinction specified for the recited ‘task’ from other tasks); 
		presenting, on a display device by the system, the at least one question to the annotator at the point while the annotator is performing the task(Fig. 4 & [0023]-[0027], Real-time audit using gold set questions in [0025] during a worker job/task session, Fig. 2, questionnaire completing jobs in [0021] are done via computers in Fig. 2, each computer of an annotator is equipped with a display); and 
		comparing an annotation provided by the annotator in response to the at least one question to the known annotation of the at least one question, thereby identifying quality of the annotator with respect to the protected attribute([0023]-[0027] & Fig. 4, compute Real time audit score by comparing worker answer with the known result of gold question built by trusted/skilled crowd workers in the previous annotation); 
		updating a profile of the annotator based upon the identified quality, thereby identifying the quality of the annotator within the profile([0032]-[0033], measure worker quality for one or more job sessions based on gold score which is the combination of qualification test score (QTScore) and real-time audit score (RTAScore) in [0030]; [0015], user profiles & user scores, the combination of user profiles, user scores and task data can be viewed as annotator profiles; [0085]-[0087], consensus metrics of a worker), wherein the updating comprises updating the quality tendency attribute of the annotator within the profile based upon the computed quality([0070], the system tracks previous scores of each crowd worker which indicates the quality tendency attribute of the worker in user profiles [0015]), wherein the quality tendency attribute comprises a vector of quality-measurements along protected attributes ([0070], the system tracks previous scores of each crowd worker which indicates the quality tendency attribute of the worker in user profiles [0015], previous scores in [0070] can be a vector, task data in [0015] includes protected attributes including gold tasks in [0023]); and 
		recommending an annotator for a subsequent task based upon the quality tendency attribute of profiles from a plurality of annotators([0082], the facility/system suggests worker which task sets to choose and what kind of workers/annotators for a task based on performance metrics or quality-measurements determined in Fig. 4 & [0023]-[0027] via real time quality audit and qualification test scores with respect to the protected attributes embedded in gold samples; [0015], user profile, task data including correct results and user scores including previous quality scores in [0070] which shows quality tendency), wherein the recommending comprises selecting the annotator based upon the annotator being high-quality with respect to a protected attribute of the subsequent task as identified from the profile([0026] & [abstract], workers/annotators having too many incorrect response to tasks with known answers may be terminated; [0082], in view of terminating low-quality workers in a job session in [0026] & [abstract], it would be obvious to implement the recommending comprises selecting the annotators based .
Freitas does not seem to expressly teach the limitation wherein a number of questions generated is based upon a number of possible values for the at least one protected attribute.
However, Wu teaches the limitation wherein a number of questions generated is based upon a number of possible values for the at least one protected attribute ([0035], a N number choices label 1, label2 … labelN multiple-choice question can be presented as N number yes/no binary questions, e.g., question 1: Does the given label1 match this datum?, since “filter job questions are presented either as yes/no questions…or multiple-choice questions…”, the choices in the multiple-choice question is “a number of possible values”).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the use of yes/no binary question format as alternate multiple choice question format feature taught by Wu in the system of Freitas to achieve the claim limitation.  One would be motivated to make such a combination to apply known forms of questions to assess worker quality and to yield predictable results (Freitas: [0084], binary question; [0023], gold tasks; Wu: [0035], either binary or multiple choice question, use golden task questions for identifying poor-quality workers to be excluded from participating in the job; [0004] & [0025], worker bias and worker variance model the quality of workers to determine how likely a worker gives a wrong answer; [0026], expert with low worker bias assigns the most appropriate item category label; [0032], performs a hidden test that mixes the golden tasks with regular job questions, and assesses a worker's quality based on the golden tasks after the Job is completed).
		Although Freitas and Wu teaches using gold tasks or micor-tasks with known answers as standard to analyze annotators responses or measurements collected during their assigned job sessions which can be completing questionnaires in order to quality metrics as part of annotators profiles ([0021], questionnaire & job; [0023], gold tasks, Fig. 4; [0032], worker quality metrics),  Freitas seems to be silent on computing annotators biases or a vector of biasness included in the annotators profiles using similar annotators responses or measurements.
		However, Frank teaches computing annotators biases or a vector of biasness included in the annotators profiles using annotators responses or measurements including responses to questionnaires (Figs. 1-2 & [0079]-[0080], derive bias values from crowd-based results and measurements which can be responses to questionnaires in [1391]; [0074],bias can be a vector; [0075], the bias values may be determined from models generated using training data;  [0097], bias values can be a matrix where each row includes bias values of a user to one of n factors; [1526] & [1619], a profile of a user/annotator may include values of measurements of affective response of the user to experiences and/or models derived from such measurements, such as a model of biases of the user). 
Specifically, Frank teaches the limitation wherein the at least one protected attribute comprises an attribute where bias is undesirable ([0139] & [0141], biases of the user causes a change to the value of the measurement of affective response to a factor, it may be beneficial to remove effects of certain biases from measurements. The “value” is “protected attribute” where bias is undesirable), at least one question for testing bias of the annotator with respect to the at least one protected attribute (Figs. 1-2 & [0079]-[0080], derive bias values from crowd-based results and measurements which can be responses to questionnaires Q&A in [1391], each Q&A user is an annotator; [0075], the bias values may be determined from models generated using training data such as gold task data in [0023] of Freitas), comparing an annotation provided by the annotator in response to the at least one question to the known annotation of the at least one question, thereby identifying bias of the annotator with respect to the protected attribute (Figs. 1-2, derive bias values from [1390]-[1391], paired samples t-test where the measurements are annotators responses to questionnaires, each response to question can be viewed as annotation to question; [0075], the bias values may be determined from models generated using training data such as gold task data in [0023] of Freitas with a priori or known answers/annotations to the at least one question; [1149] & [1162], comparisons in classification algorithm); updating a profile of the annotator with the computed bias, thereby identifying the bias of the annotator within the profile ([1526] & [1619], a profile of a user/annotator may include values of measurements of affective response of the user to experiences and/or models derived from such measurements, such as a model of biases of the user), wherein the updating comprises updating the bias tendency attribute of the annotator within the profile based upon the computed bias ([0069], a bias of crowd worker/annotator is a tendency; [0097], bias values can be a matrix where each row includes bias values of a user to one of n factors, the matrix indicates bias tendency; [1526] & [1619], a profile of a user may include values of measurements of affective response of the user to experiences and/or models derived from such measurements, such as a model of biases of the user; [0364], bias value updated), wherein the bias tendency attribute comprises a vector of biasness along protected attributes ([0074],bias can be a vector;  [0097], bias values can be a matrix where each row includes bias values of a user to one of n factors, the matrix indicates bias tendency). 
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the annotators quality metrics profiles of Freitas/Wu to include annotators bias values or vectors in profiles of Frank to achieve the claim limitation.  One would be motivated to make such a combination to mitigate the influence of bias on the protected value of a measurement and to filter profiles dissimilar to profiles of certain annotators (Frank: [0140], correct measurement to mitigate influence of bias; Fig. 13 & [0329] & [0333] &[0341] & [1274], worker bias and worker variance model the quality of workers to determine how likely a worker gives a wrong answer; [0026], annotation expert with low worker bias assigns the most appropriate item category label).
		Although Freitas does not seem to expressly teach recommending an annotator for a subsequent task based upon the bias tendency attribute of profiles from a plurality of annotators, wherein the recommending comprises selecting the annotator based upon the annotator being unbiased with respect to a protected attribute of the subsequent task as identified from the profile, Freitas teaches recommending an annotator for a subsequent task based upon the quality tendency attribute of profiles from a plurality of annotators ([0082], the facility/system suggests worker which task sets to choose and what kind of workers for a task based on performance metrics determined in Fig. 4 & [0023]-[0027] via real time quality audit and qualification test scores with respect to the protected attributes embedded in gold samples; [0015], user profile, task data including correct results and user scores including previous scores in [0070]), Frank teaches annotators profiles include bias values or vectors which can be used to filtering out certain biased annotators in order to achieve true values or high-qualities of task measurements of interests ([1526] & [1619], a profile of a user/annotator may include values of measurements of affective response of the user to experiences and/or models derived from such measurements, such as a model of biases of the user; [01274] & Fig. 13 & [0329] & [0333] & [0341], filtering out certain biased workers to reach true values or high-qualities of task measurements) and Wu teaches annotation experts with low worker bias assigns the most appropriate item category label ([0026], the lower the bias, the higher the annotation quality).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having seen the teaching of Freitas, Frank and Wu together, to have reached the understanding that crowd worker bias reduction is part of quality control of crowdsourced annotations and to have implemented recommending an annotator for a subsequent task based upon the bias tendency attribute of profiles from a plurality of annotators, wherein the recommending comprises selecting the annotator based upon the annotator being unbiased with respect to a protected attribute of the subsequent task as identified from the profile (Freitas/Wu/Frank: Freitas, in view of the teaching of Wu that annotation experts with low worker bias assigns the most appropriate item category label and the teaching of Frank that biased workers/annotators can be filtered out using the bias vectors or bias tendency attribute in workers profiles as listed above, recommend crowdsourced worker based on the bias tendency attribute of workers profiles as part of the quality metrics of workers profiles, including recommending by selecting the crowdsourced worker based upon the crowdsource worker being unbiased or the least biased like annotation experts in Wu with respect to a protected attribute of the subsequent task as identified from the profile).
		One would be motivated to make such a combination of Freitas/Wu/Frank to provide the most appropriate annotations to crowdsource jobs by recommending or selecting the most appropriate or unbiased crowd annotators for the highest annotation quality (Frank: [0140], correct measurement to mitigate influence of bias; Fig. 13 & [0329] & [0333] & [1274], filter out biased users; Wu: [0026], annotation experts with low worker bias assigns the most appropriate item category label; Freitas: [0082], the facility/system suggests worker which task sets to choose and what kind of workers for a task based on performance quality metrics).


20.	Claims 4-5, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Freitas/Wu/Frank as applied to claims 1, 12 above, and further in view of Casal et al. (US 2018/0143975; hereinafter Casal).
	Regarding claim 4, Freitas/Wu/Frank teaches The method of claim 1.  Freitas/Wu/Frank seems to be silent on the limitation wherein the task comprises annotating unstructured information having a protected attribute; and wherein the generating at least one question comprises identifying other unstructured information being previously annotated, the 
 		However, Casal teaches the limitation wherein the task comprises annotating unstructured information having a protected attribute (Fig. 13 & [0302]-[0305], audit crowd output, each translated CTU [abstract] or TCTU is considered as unstructured information with a correct translation as “a protected attribute”; [abstract], convert a document into CTUs which are considered as “unstructured information”); and wherein the generating at least one question comprises identifying other unstructured information being previously annotated (Fig. 13 & [0305], assume translated a CTU output generated by worker W5 is previous annotation than TCTU1 by worker W1, especially in view of gold micro-task set done by other crowd workers for real time audit in Freitas, i.e., before W1 worker translates CTU in Fig. 13, the CTU is the other unstructured information), the other unstructured information (i) including the protected attribute (Fig. 13 & [0302]-[0305], audit crowd output, each translated CTU [abstract] is considered as unstructured information with a correct translation as “a protected attribute”,  the CTU translated by W5 is the other unstructured information) and (ii) having a neutral bias with respect to the protected attribute (Fig. 13 & [0302]-[0305], audit crowd output, each translated CTU [abstract] is considered as unstructured information with a correct translation by an expert [0235], e.g., W5, closest to “the protected attribute” as having a neutral bias).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included auditing worker quality in document translation taught by Casal in the system of Freitas/Wu/Frank to achieve the claim limitation.  One would be motivated to make such a combination to ensure the quality of document translation by real time worker quality or bias auditing (Casal: Fig. 13 & [0305];  Freitas: Fig. 4 & [0023]; Frank: Figs. 1-2, bias calculation).

	Regarding claim 5, Freitas/Wu/Frank/Casal teaches The method of claim 4. For reasons and motivations cited and discussed in claim 4. Freitas/Wu/Frank/Casal teaches the limitation wherein the providing the at least one question comprises providing the other unstructured information (Casal: Fig. 13 & [0305], CTU for translation is the question, audit translated CTU of worker W1 with TCTU of worker W5, which can be set to be previously translated CTU in view of Freitas & [0023], TCTU is interpreted as the answer of CTU micro-and wherein the computing bias comprises comparing the annotation provided by the at least one crowdsourced worker for the other unstructured information to the previous annotation of the other unstructured information (Casal: Fig. 13 & [0305],compare TCTU of W1 with TCTU of W5; TCTU is the annotation of CTU, TCTU of W1 is the annotation provided by the worker, TCTU of W5 is the previous annotation of the other unstructured information; Frank: compute bias of the worker based on the comparison result in classification: [0075], the bias values may be determined from models generated using training data, i.e., “the previously provided annotation of the at least one question”; [1149] & [1162], comparisons in classification algorithm; Freitas: [0023]-[0027] & Fig. 4, TCTU of W5 can be the previous annotation of the other unstructured information).

		Regarding claim 15,  claim 15 is a dependent of computer product claim 12, having the computer readable program code executable by a processor to perform the method of claim 4.  Thus, claim 15 is rejected with the same rationale as claim 4.

		Regarding claim 16,  claim 16 is a dependent of computer product claim 15, having the computer readable program code executable by a processor to perform the method of claim 5.  Thus, claim 16 is rejected with the same rationale as claim 5.


			Response to Arguments/Remarks
60. 	Applicant’s arguments/remarks filed on 01/05/2021, regarding previously cited Alcala reference, have been considered but are moot in view of new ground of rejection.
61.	Applicant’s arguments/remarks filed on 01/05/2021, regarding Freitas reference, have been considered but they are not persuasive.
62.	Applicant argues that Freitas in view of Alcala fail to teach, or even suggest, “generating at least one question for detecting bias of the at least one crowdsourced worker with respect to the at least one protected attribute, wherein the at 
63.	The examiner respectfully disagrees. The examiner maps the recited “task” to “job” in Freitas. Claim 1 merely recites “the at least one question is (i) related to the task” without specifying how the question is related to the task. Freitas teaches to identify a subset of gold micro-tasks among all the pre-built gold micro-tasks dynamically during a job session, based at least on “domain” knowledge of the job and that of the gold micro-tasks in Fig. 4 & [0023].  Therefore, the gold micro-tasks are at least related to the “domain” of the recited “task”.
64.	Applicant argues that claim 1 recites the limitation “wherein the at least one protected attribute comprises an attribute where bias is undesirable”, “generating, using a question generator of the system and during performance of the task by the at least one crowdsourced worker”, and “wherein the providing comprises providing the at least one question at a period determined based upon a set of rules unique to the task”. Freitas fails to teach the recited limitations because gold tasks are
65. The examiner respectfully disagrees. 
Claim 1 is now rejected by the combination of Freitas/Wu/Frank.  The limitation “wherein the at least one protected attribute comprises an attribute where bias is undesirable” is taught at least by Frank in the current rejection. 

Regarding the limitation “wherein the providing comprises providing the at least one question at a period determined based upon a set of rules unique to the task”, the examiner maps the recited “task” to “job” in Freitas. The examiner acknowledges that Freitas teaches the gold micro-tasks or questions in [0021] used in the quality assessment or control model ([0076]) are designed to be representative of micro-tasks in a particular domain ([0023]). However, gold micro-tasks or questions can also be based on project selected in [0080], i.e., quality control models in [0076] can use independent variables including work projects selected and content of responses. This  suggests the set of rules can be modeled to be unique to the task/job/project. In addition, claim 1 merely recites “a task” without specifying any distinctions between the recited “task” and other tasks.  If one separates the tasks based on “domain”, domain specific gold questions are unique to each of the tasks including the recited “task”.
66.  No arguments presented for other claims.


Conclusion
71.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179